Citation Nr: 0027756	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  94-39 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating for diabetes mellitus 
in excess of 40 percent for a period prior to July 18, 1988.

2.  Entitlement to a disability rating for diabetes mellitus 
in excess of 60 percent for the period from July 18, 1988 to 
September 8, 1992.

3.  Entitlement to an effective date earlier than September 
8, 1992 for the grant of an increased rating of 100 percent 
for service connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1971 
to July 1976.

At present this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  That rating decision granted an 
increased rating of 100 percent for the veteran's service 
connected diabetes mellitus effective September 8, 1992. 

This case has a long and complicated procedural history.  The 
veteran has been service connected for diabetes mellitus 
since his separation from active service in July 1976.  
Initially his service-connected diabetes mellitus was rated 
as 20 percent disabling.  On November 11, 1983, the veteran 
submitted a claim for an increased evaluation.  In January 
1984, the RO denied entitlement to a rating in excess of 20 
percent.  The veteran perfected his appeal of the denial in 
July 1984.  A rating decision in August 1984 increased the 
evaluation to 40 percent, effective October 13, 1983, and the 
notification letter informed the veteran that "[a]s benefits 
sought on appeal have been granted, your appeal is 
canceled."

The veteran continued to request an increased evaluation for 
this disability.  In March 1989, he perfected an appeal of a 
rating decision in December 1988 denying a rating in excess 
of 40 percent.  However, following a hearing in April 1989, a 
rating decision in July 1989 increased the evaluation to 60 
percent, effective July 18, 1988.

Most recently, the veteran filed a claim for an increased 
rating for his service-connected diabetes mellitus which was 
received at the RO on October 26, 1992.  Initially the claim 
for a rating in excess of 60 percent was denied, and the 
veteran appealed that decision.  The veteran's substantive 
appeal was received at the RO on June 29, 1993.  In this 
document the veteran also asserted a claim to reopen his 
claim for entitlement to service connection for a seizure 
disorder secondary to his service-connected diabetes 
mellitus.  The Board notes that the issue of entitlement to 
service connection for a seizure disorder had been denied by 
the Board in May 1990.  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991). 

In an April 1997 decision the Board reopened and granted the 
veteran's claim for entitlement to service connection for a 
seizure disorder as secondary to the veteran's service 
connected diabetes mellitus.  As a result of the grant of 
service connection the RO was required to re-rate the 
veteran's service connected diabetes mellitus.  In a June 
1997 rating decision the RO granted an increased rating to 
100 percent for the veteran's service connected diabetes 
mellitus effective September 8, 1992.  

With respect to a claim to an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and, thus, such 
claim remains in controversy where less than the maximum 
available benefit is awarded, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In 1984, the veteran perfected an appeal with 
respect to an increased rating claim, but the claim was not 
forwarded to the Board.  Instead, the RO increased the rating 
the following month.  The veteran did not specifically take 
issue with the August 1984 increase to 40 percent and thereby 
make it clear that he wished to continue his appeal.  At the 
time, it was generally the practice of the VA, when a rating 
had been increased, to require that a claimant indicate that 
the award of the increased rating in that amount was not 
acceptable before the RO would specifically consider even 
higher ratings.  Moreover, the RO informed the veteran that 
his "appeal is canceled" because the "benefits sought on 
appeal have been granted," which would have discouraged the 
veteran from continuing his appeal even if the general VA 
practice had been otherwise.  The Court's decision in AB v. 
Brown, cited above, which changed VA practice in this regard, 
was not rendered until nearly 10 years later.  Nevertheless, 
because the veteran had perfected his appeal to the Board for 
an increased rating, we find that the veteran had a completed 
appeal which, regardless of any action taken by the RO 
subsequent to the substantive appeal short of a grant of full 
benefits, necessitated that the case be forwarded to the 
Board for consideration.  Similarly, the veteran again 
appealed a denial of an increased rating for his diabetes 
and, again, perfected this appeal in December 1988, following 
which the RO increased the rating to 60 percent.  Again, the 
case was not forwarded to the Board, even though a grant of 
full benefits had not been made.  The Board finds that the 
veteran claimed entitlement to an increased rating for 
diabetes mellitus in 1983, that he perfected his appeal, and 
that this claim remained open until the full benefits, in the 
form of an increased disability rating to 100 percent, was 
awarded by the RO in June 1997.

The case was previously before the Board on several occasions 
the most recent being in October 1998.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Prior to July 18, 1988 the veteran's service connected 
diabetes mellitus was manifested by insulin dependence and 
the need for a restricted diet.  

3.  Prior to July 18, 1988 the veteran's service connected 
diabetes mellitus most nearly approximated a disability which 
was moderately severe, and not in excess thereof.  

4.  From July 18, 1988 to September 8, 1992 the veteran's 
service connected diabetes mellitus was manifested by insulin 
dependence, the need for a restricted diet, peripheral 
polyneuropathy, and impotence.

5.  From July 18, 1988 to September 8, 1992 the veteran's 
service connected diabetes mellitus approximated a disability 
which was severe, and not in excess thereof.  

6.  The appellant's service-connected diabetes mellitus was 
rated as 60 percent disabling effective in July 1988. 

7.  VA treatment records dated September 8, 1992 reveal 
treatment for the veteran's service connected diabetes 
mellitus.  In October 1992 the appellant submitted a claim 
for an increased rating for his service-connected diabetes 
mellitus.

8.  VA treatment records dated October 28, 1992 reveal that 
the veteran suffers hypoglycemic reactions approximately two 
to three times a month.

9.  The first objective evidence that the veteran's service-
connected diabetes mellitus could have met the criteria for a 
100 percent rating was no earlier than September 8, 1992.  

10.  In June 1997 the RO granted an increased rating of 100 
percent for the veteran's service connected diabetes mellitus 
effective September 8, 1992.  

11.  The Board denied service connection for a seizure 
disorder in May 1990.  

12.  The veteran submitted a petition to reopen his claim for 
entitlement to service connection for a seizure disorder on 
June 29, 1993.

13.  In April 1997 the Board reopened the veteran's claim and 
granted service connection for the veteran's seizures 
disorder secondary to his service connected diabetes 
mellitus. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus, for the period of time prior to July 18, 
1988, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. Part 4, including §§ 4.7, 4.119 and 
Diagnostic Code 7913 (1995).

2.  The criteria for a rating in excess of 60 percent for 
diabetes mellitus, for the period of time from July 18, 1988 
to September 8, 1992, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. Part 4, including §§ 4.7, 4.119 
and Diagnostic Code 7913 (1995).

3.  The May 1990 decision of the Board denying service 
connection for a seizure disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

4.  The criteria for an effective date prior to September 8, 
1992 for a 100 percent disability evaluation for diabetes 
mellitus have not been met.  38 U.S.C.A. 5110 (West 1991); 38  
C.F.R. § 3.400 (1999); 38 C.F.R. § 4.119, Diagnostic Code 
7913(1995).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
diabetes mellitus was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995), with 38 C.F.R. § 4.119, Diagnostic Code 7913 
(1999).  However, at present all issues on appeal relate to 
rating the veteran's disability prior to September 1992.  The 
new rating criteria for rating service-connected became 
effective in June 1996.  The new rating criteria cannot be 
applied prior to the effective date of the regulation.  VA 
O.G.C. Prec. Op. 3-2000.  Therefore the veteran's claims must 
be considered only under the prior rating criteria.  

Under the applicable rating schedule a 100 percent disability 
rating for diabetes mellitus contemplates pronounced, 
uncontrolled diabetes mellitus with repeated episodes of 
ketoacidosis or hypoglycemic reactions, restricted diet and 
regulation of activities with progressive loss of weight and 
strength, or severe complications.  A 60 percent rating 
contemplates severe symptomatology with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength and with mild complications such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  A 40 percent rating 
contemplates moderately severe symptoms requiring large 
insulin dosage, restricted diet and careful regulation of 
activities such as avoidance of strenuous occupational and 
recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995).  Under this rating schedule compensable 
complications of diabetes were to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications were 
considered part of the diabetic process.   38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note 1 (1995).

II.  Entitlement to an increased rating prior to July 18, 
1988

The veteran was first diagnosed with diabetes mellitus during 
active service, and he has been service connected for the 
disorder since his separation from service.  The first VA 
examination after separation revealed that the veteran had 
insulin dependent diabetes mellitus with a number of insulin 
reactions and difficulty regulating his blood sugar level.  
He was 69 1/2 inches tall and weighed 162 pounds, down from 165 
pounds during the previous year.

The veteran required continued insulin treatment for his 
diabetes mellitus.  A September 1983 VA neurology 
consultation reveals that the veteran had a four month 
history of "blackouts."  However, testing failed to reveal 
that the episodes were related to insulin or blood sugar 
levels.  Also in September 1983, the veteran complained of 
blurry vision.  However, eye examination revealed a diagnosis 
of "refractive error."  A June 1984 VA hospital summary 
reveals diagnoses of insulin dependent diabetes mellitus 
along with a partial complex seizure, and polyneuropathy 
secondary to the service connected diabetes mellitus.  There 
was no specific correlation between the veteran's diabetes 
mellitus and his seizure disorder made in this medical 
record. 

An October 1987 VA treatment record reveals that the veteran 
was still under treatment for insulin dependent diabetes 
mellitus.  In March 1988 the veteran was admitted for 13 days 
of inpatient treatment at a VA medical center (VAMC).  The 
veteran presented with complaints of polydipsia and polyuria.  
He also reported a vague history of ketoacidosis.  A 
neurology consultation attributed the veteran's seizure 
activity to hyperglycemia.  The veteran's diabetes mellitus 
was brought under control with adjustment of his insulin 
dosages.  

Prior to July 18, 1988 the veteran's service-connected 
diabetes mellitus was rated as 40 percent disabling.  Under 
the applicable rating schedule a 40 percent rating schedule 
contemplated moderately severe symptoms requiring large 
insulin dosage, restricted diet and careful regulation of 
activities such as avoidance of strenuous occupational and 
recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995).  This is what is shown by the medical evidence 
of record which indicated that the veteran required treatment 
of his diabetes mellitus with insulin and restriction of 
diet.  There were no documented instances of ketoacidosis 
during this period of time.  The veteran's complaints of 
seizure activity were not linked by the treating physicians 
to his service-connected diabetes.  The evidence does not 
show that the veteran met the requirements for a rating in 
excess of 40 percent during this time.  There was no evidence 
of:  uncontrolled diabetes mellitus with repeated episodes of 
ketoacidosis or hypoglycemic reactions; progressive loss of 
weight and strength, or severe complications; complications 
such as pruritus ani, mild vascular deficiencies, or 
beginning diabetic ocular disturbances.  The preponderance of 
the evidence is against the award of a disability rating for 
diabetes mellitus in excess of 40 percent for the period of 
time prior to July 18, 1988.

III.  Entitlement to an increased rating from
July 18, 1988 to September 8, 1992.

Again we note that the veteran was admitted for 13 days of 
inpatient treatment at a VA medical center (VAMC) in March 
1988.  He presented with complaints of polydipsia and 
polyuria.  He also reported a vague history of ketoacidosis.  
A neurology consultation attributed the veteran's seizure 
activity to hyperglycemia.  The veteran's diabetes mellitus 
was brought under control with adjustment of his insulin 
dosages.  Diabetic peripheral neuropathy was also noted on 
the discharge summary.  

In November 1988 a VA examination of the veteran was 
conducted.  The veteran reported that his diabetes mellitus 
was under reasonable control with three insulin injections a 
day.  The veteran reported changes in his visual acuity and 
"epileptic spells."   On physical examination there was no 
evidence of diabetic retinopathy was found.  Also there was 
no evidence of peripheral neuropathy.  

A private hospital report dated April 1989 reveals that the 
veteran was brought to the hospital unconscious.  A history 
of insulin dependent diabetes mellitus and epilepsy was 
noted.  The final diagnosis was "hypoglycemic reaction."  A 
May 1989 letter from a private physician recounts a similar 
medical history including a history of seizures upon becoming 
hypoglycemic.  

In June 1989 another VA examination of the veteran was 
conducted.  The examining physician noted that the veteran 
was insulin dependent and on a restricted diet.  At this 
examination the veteran reported having peripheral neuropathy 
and impotence.  Physical examination revealed diminished 
sensation in his extremities.  The diagnosis was  peripheral 
neuropathy and early onset impotency secondary to his service 
connected diabetes mellitus.

Again we note that under the applicable rating schedule a 100 
percent disability rating for diabetes mellitus contemplates 
pronounced, uncontrolled diabetes mellitus with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities with progressive 
loss of weight and strength, or severe complications.  A 60 
percent rating contemplates severe symptomatology with 
episodes of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and with mild 
complications such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  A 
40 percent rating contemplates moderately severe symptoms 
requiring large insulin dosage, restricted diet and careful 
regulation of activities such as avoidance of strenuous 
occupational and recreational activities.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995).  Under this rating schedule 
compensable complications of diabetes were to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications were considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (1995).

During the period of time from July 18, 1998 to September 8, 
1992 the evidence reveals that the veteran's service-
connected diabetes mellitus was manifested by insulin 
dependence and the requirment of a restricted diet.  There is 
also evidence of peripheral neuropathy and early onset 
impotency.  One hypoglycemic reaction was documented.  This 
most nearly approximates the criteria for a 60 percent 
disability rating.  The neuropathy and impotency are mild 
complications as contemplated by the 60 percent rating.  The 
criteria for a 100 percent rating are not met during this 
period of time.  The veteran's diabetes mellitus was not 
shown to be uncontrolled and there were no severe 
complications noted.  Therefore, the preponderance of the 
evidence is against the award of a disability rating for 
diabetes mellitus in excess of 60 percent for the period from 
July 18, 1988 to September 8, 1992.

IV.  Entitlement to a 100 percent disability rating
prior to September 8, 1992

The effective date for the award of an increased rating is 
the date of receipt of claim or date entitlement arose, 
whichever is later.  The date that entitlement arose is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400 (o) (1999). 

As noted in the introduction section above, a May 1990 
decision the Board specifically denied service connection for 
the veteran's seizure disorder.  That decision is final.  38 
U.S.C.A. § 7104(b) (West 1991).  Subsequently, VA treatment 
records dated September 8, 1992 showed treatment for insulin 
dependent diabetes mellitus.  October 1992 VA treatment 
records reveal that the veteran had seizures and hypoglycemic 
reactions approximately two to three times a month.

On October 16, 1992 the veteran filed what the RO took to be 
his most recent claim for an increased rating for diabetes 
mellitus.  During the development of the ensuing appeal he 
also asserted another claim for service connection for his 
seizures. 

A March 1993 VA discharge summary reveals that the veteran 
had poorly controlled insulin dependent diabetes mellitus.  
Seizures and hypoglycemic reactions were noted.  The 
accompanying ophthalmology consultation revealed a diagnosis 
of background diabetic retinopathy.  

A March 1994 letter from the veteran's private physician 
specifically related the veteran's seizures as being related 
to hypoglycemia and the veteran's service-connected diabetes 
mellitus.  As a result, in April 1997, the Board granted 
service connection for seizures secondary to the service 
connected diabetes mellitus.  Because of this grant, the RO 
re-rated the veteran's service connected diabetes mellitus.  
In its June 1997 rating decision the RO specifically 
indicated that VA treatment records dated September 8, 1992 
and in October 1992 were reviewed.

Under the rating schedule that was in effect in 1992, a 100 
percent disability rating for diabetes mellitus contemplates 
pronounced, uncontrolled diabetes mellitus with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities with progressive 
loss of weight and strength, or severe complications.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).  Under this 
rating schedule compensable complications of diabetes were to 
be evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications were considered part of the diabetic process.   
38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (1995).

The veteran has poorly controlled insulin dependent diabetes 
mellitus.  The symptoms of his service connected diabetes 
mellitus include retinopathy, polyneuropathy, and impotence.  
However, it is the existence and frequency of the veteran's 
seizures and hypoglycemic reactions which are the key factors 
warranting a 100 percent disability rating for his service 
connected diabetes mellitus.  This represents a severe 
complication as contemplated by the rating schedule.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).  Since the 
Board had denied service connection for seizures in May 1990 
as part of the diabetes, that decision is final and an 
effective date of 100 percent, predicated on seizures as a 
symptom, prior to May 1990 is precluded by law.  38 U.S.C.A. 
§ 7104(b) (West 1991).  

The veteran is claiming an effective date earlier than 
September 8, 1992 for the award of 100 percent.  The 
effective date for the award of an increased rating is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  The date that entitlement arose is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400 (o) (1999).  

The VA treatment records dated September 8, 1992 are the 
earliest medical evidence of record, subsequent to the July 
1989 RO rating decision and the May 1990 Board decision, 
showing continued treatment for diabetes mellitus.  The 
October 1992 VA treatment records are the earliest records 
showing the severity and frequency of the veteran's seizures 
and hypoglycemic reactions.  

Again we note that the effective date for the award of an 
increased rating is the date of receipt of claim or date 
entitlement arose, whichever is later.  The date that 
entitlement arose is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400 (o) 
(1999).  

In this case the date of receipt of the claim was in 1983, 
but we have already determined that the diabetes mellitus did 
not warrant a rating in excess of 60 percent prior to 
September 8, 1992.  There is no medical evidence which 
reveals that the veteran warranted a 100 percent disability 
rating for his service-connected diabetes mellitus prior to 
September 8, 1992.  As such, the preponderance of the 
evidence is against an effective date earlier than September 
8, 1992 for the assignment of a 100 percent disability 
evaluation for service-connected diabetes mellitus, and the 
veteran's claim must be denied. 









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 40 percent 
for diabetes mellitus for a period prior to July 18, 1988, is 
denied.

Entitlement to a disability rating in excess of 60 percent 
for diabetes mellitus for the period from July 18, 1988 to 
September 8, 1992, is denied.

An effective date prior to September 8, 1992, for the 
assignment of a 100 percent disability evaluation for 
diabetes mellitus is denied.



		
	BETTINA S. CALLAWAY	
	Veterans Law Judge
	Board of Veterans' Appeals

 

